Case 2:19-cv-17865-MCA-LDW Document 169 Filed 07/06/21 Page 1 of 8 PageID: 21553




  SILLS CUMMIS & GROSS P.C.
  Jaimee Katz Sussner, Esq.
  Joshua N. Howley, Esq.
  One Riverfront Plaza
  Newark, New Jersey 07102
  (973) 643-7000
  Attorneys for Court-Appointed Receiver
  Colliers International NJ, LLC

                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEW JERSEY

  -------------------------------------------------------- x
  U.S. BANK NATIONAL ASSOCIATION, : Civil Action No. 19-cv-17865 (MCA)(LDW)
  AS TRUSTEE FOR THE REGISTERED                            :
  HOLDERS OF WELLS FARGO                                   :
  COMMERCIAL MORTGAGE                                      :
  SECURITIES, INC., MULTIFAMILY                            : CONSENT ORDER (1) DISCHARGING
  MORTGAGE PASS-THROUGH                                    : COLLIERS INTERNATIONAL NJ LLC AS
                                                           :
  CERTIFICATES, SERIES 2018-SB51,                            RECEIVER FOR THE REAL PROPERTY
                                                           :
                                                           :       LOCATED AT (i) 54-78 TEMPLE
  and                                                      : AVENUE,     HACKENSACK, NEW JERSEY,
                                                           :  (ii) 406-444 LIBERTY STREET, LITTLE
  U.S. BANK NATIONAL ASSOCIATION, :                              FERRY, NEW JERSEY, (iii) 107-109
  AS TRUSTEE FOR THE REGISTERED                            : HUDSON     STREET, HACKENSACK, NEW
  HOLDERS OF WELLS FARGO                                   :   JERSEY, (iv) 88 MCKINLEY STREET,
  COMMERCIAL MORTGAGE                                      : HACKENSACK,      NEW JERSEY, and (v) 170
  SECURITIES, INC. MULTIFAMILY                             : SOUTH PARK STREET, HACKENSACK,
  MORTGAGE PASS-THROUGH                                    :         NEW JERSEY, ONLY; and (2)
  CERTIFICATES, SERIES 2018-SB55,                          :   DIRECTING RECEIVER TO DEPOSIT
                                                           : SURPLUS FUNDS INTO THE TREASURY
  and                                                      :                 REGISTRY
                                                           :
  U.S. BANK NATIONAL ASSOCIATION, :
  AS TRUSTEE FOR THE REGISTERED                            :
  HOLDERS OF WELLS FARGO                                   :
                                                           :
  COMMERCIAL MORTGAGE
                                                           :
  SECURITIES, INC. MULTIFAMILY                             :
  MORTGAGE PASS-THROUGH                                    :
  CERTIFICATES, SERIES 2018-SB57,                          :
                                                           :
  and                                                      :
                                                           :
  U.S. BANK NATIONAL ASSOCIATION, :
  AS TRUSTEE FOR THE REGISTERED                            :
  HOLDERS OF J.P. MORGAN CHASE                             :



                                                  1
Case 2:19-cv-17865-MCA-LDW Document 169 Filed 07/06/21 Page 2 of 8 PageID: 21554




  COMMERCIAL MORTGAGE SECURITIES :
  CORP. MULTIFAMILY MORTGAGE        :
  PASS-THROUGH CERTIFICATES SERIES :
  2018-SB58,                        :
                                    :
  and                               :
                                    :
                                    :
  WILMINGTON TRUST, NATIONAL
                                    :
  ASSOCIATION, AS TRUSTEE FOR THE :
  REGISTERED HOLDERS OF CREDIT      :
  SUISSE FIRST BOSTON MORTGAGE      :
  SECURITIES CORP. MULTIFAMILY      :
  MORTGAGE PASS-THROUGH             :
  CERTIFICATES, SERIES 2019-SB61,   :
                                    :
  and                               :
                                    :
  U.S. BANK NATIONAL ASSOCIATION, :
  AS TRUSTEE FOR THE REGISTERED     :
  HOLDERS OF J.P. MORGAN CHASE      :
  COMMERCIAL MORTGAGE SECURITIES :
                                    :
  CORP. MULTIFAMILY MORTGAGE
                                    :
  PASS-THROUGH CERTIFICATES, SERIES
                                    :
  2019-SB64,                        :
                                    :
  and                               :
                                    :
  OREC NJ, LLC,                     :
                                    :
  and                               :
                                    :
  THREE LINE-NJ1, LLC,              :
                                    :
                        Plaintiffs, :
                                    :
             v.                     :
                                    :
  LENOX TEMPLE LLC, LENOX LIBERTY :
  LLC, LENOX HUDSON LLC,            :
  HACKENSACK NORSE LLC,             :
  ENGLEWOOD FUNDING LLC,            :
  PLAINFIELD NORSE, LLC, POST       :
                                    :
  AVENUE VENTURES, LLC, FLR
                                    :
  VENTURES LLC, BROOKLAWN NORSE, :
  LLC, PENN NORSE LLC, GARFIELD     :
  NORSE LLC, ELIZABETH NORSE LLC, :
  SUSSEX NORSE LLC, CLIFTON FL      :


                                        2
Case 2:19-cv-17865-MCA-LDW Document 169 Filed 07/06/21 Page 3 of 8 PageID: 21555




  VENTURES LLC, BAYONNE             :
  BROADWAY NORSE LLC, 137-139 THIRD :
  NORSE LLC, PASSAIC NORSE LLC,     :
  PERTH NB VENTURES LLC, 2680       :
  KENNEDY VENTURES LLC, FEDERAL :
                                    :
  HOME LOAN MORTGAGE CORP., and
                                    :
  SETH LEVINE,                      :
                                                           :
                                      Defendants.
                                                           :
  -------------------------------------------------------- x ---------------------------------------------------------
  JLS EQUITIES, LLC A NEW YORK                             : Civil Action No. 19-cv-17615 (MCA)(LDW)
  LIMITED LIABILITY COMPANY.,                              :
                                                           :
                                      Plaintiff,           :
                                                           :
                    vs.                                    :
                                                           :
  LENOX HUDSON, LLC, LENOX TEMPLE, :
  LLC, RIVER FUNDING, LLC, TEANECK :
  PLAZA VENTURES, LLC, SETH LEVINE, :
  and SHIRA LEVINE,                                        :
                                                           :
                                      Defendants.
  -------------------------------------------------------- x

                           CONSENT ORDER DISCHARGING RECEIVER

           THIS MATTER having been opened by the Court upon the consent of Plaintiffs U.S. Bank

  National Association, as Trustee for the Registered Holders of Wells Fargo Commercial Mortgage

  Securities, Inc., Multifamily Mortgage Pass-Through Certificates, Series 2018-SB51 (“U.S.

  Bank”), SBL NJ Noteholder LLC, successor in interest to U.S. Bank, and U.S. Bank National

  Association, as Trustee for the Registered Holders of Wells Fargo Bank Commercial Mortgage

  Securities, Inc., Multifamily Mortgage Pass-through Certificates, Series 2018-SB57 (“SBL”)

  (collectively, the “U.S. Bank Plaintiffs”), by and through its undersigned attorneys, Polsinelli PC;

  together with the consent of JLS Equities, LLC (“JLS”), by and through its undersigned attorneys,

  Stark & Stark, and the consent of Colliers International NJ LLC, the Court-Ordered Receiver (the

  “Receiver” or “Colliers”), by and through its undersigned attorneys, Sills Cummis & Gross P.C.



                                                            3
Case 2:19-cv-17865-MCA-LDW Document 169 Filed 07/06/21 Page 4 of 8 PageID: 21556




  (“SCG”), for an entry of an Order discharging the Receiver solely as to the real property located

  at (i) 54-78 Temple Avenue, Hackensack, New Jersey 07601 (the “54-78 Temple Ave.

  Property”), previously owned by Defendant Lenox Temple LLC (“Lenox Temple”), (ii) 406-444

  Liberty Street, Little Ferry, NJ 07643 (the “406-444 Liberty St. Property”), previously owned by

  Defendant Lenox Liberty LLC (“Lenox Liberty”), (iii) 107-109 Hudson Street, Hackensack, NJ

  07601 (the “107-109 Hudson St. Property”), previously owned by Defendant Lenox Hudson

  LLC (“Lenox Hudson”), (iv) 88 McKinley Street, Hackensack, NJ 07601 (the “88 McKinley St.

  Property”), previously owned by Defendant Hackensack Norse LLC (“Hackensack Norse”), and

  (v) 170 South Park Street, Hackensack, NJ 07601 (the “170 South Park St. Property”),

  previously owned by Hackensack Norse1; and

          WHEREAS, Colliers is the Court-Appointed Receiver for the properties that are at issue

  in the above-referenced actions, pursuant to Orders of the Court entered (i) in U.S. Bank National

  Association, as Trustee v. Lenox Temple LLC, et al., Civil Action No. 19-cv-17865 (the “US Bank

  Action”) on September 13, 2019 (ECF # 5), and amended on December 4, 2019 (ECF # 46), and

  (ii) JLS Equities, LLC v. River Funding, LLC, et al., Civil Action No. 19-cv-17615-MCA-LDW

  (the “JLS Action,” and together with the US Bank Action, the “Actions”) on September 12, 2019

  (ECF # 7), and amended on December 4, 2019 (ECF # 52) (together, the “Receiver Order”); and

          WHEREAS, each of the first priority mortgagees of the Subject Properties have instituted

  foreclosure actions in the Superior Court of New Jersey, which are pending in Bergen County and

  captioned as follows: (i) U.S. Bank National Association, as Trustee v. Lenox Temple LLC, et al.,

  Docket No. F-020893-19; (ii) SBL NJ Noteholder LLC v. Lenox Liberty LLC, et al., Docket No.

  F-020896-19; (iii) U.S. Bank National Association, as Trustee v. Lenox Hudson LLC, et al., Docket


  1
   The 54-78 Temple Ave. Property, 406-444 Liberty St. Property, 107-109 Hudson St. Property, 88 McKinley St.
  Property, and 170 South Park St. Property shall be collectively referred to herein as the “Subject Properties”).


                                                           4
Case 2:19-cv-17865-MCA-LDW Document 169 Filed 07/06/21 Page 5 of 8 PageID: 21557




  No. F-020898-19; and (iv) SBL NJ Noteholder LLC v. Hackensack Norse LLC, et al., Docket No.

  F-020980-19 (collectively, the “Foreclosure Actions”); and

             WHEREAS, pursuant to Orders entered in the US Bank Action (ECF #140) and the JLS

  Action (ECF #141) on April 7, 2021 (together, the “Sale Order”), the Court, inter alia, approved

  the Receiver’s Motion to (i) approve the Receiver’s sale of the Subject Properties free and clear of

  all liens, claims and encumbrances of any Interested Parties, pursuant to the PSA between the

  Receiver and Buyer,2 (ii) authorized the Receiver to distribute the net proceeds from the Sale, and

  (iii) authorized the Receiver to deposit any surplus proceeds with the Court; and

             WHEREAS, no Interested Party has appealed the Sale Order, the Closing on the Sale of

  the Subject Properties was held, the Sale consummated on May 27, 2021, and title to the Subject

  Properties have been transferred to the Buyer (as defined therein), rendering the Foreclosure

  Actions moot; and

             WHEREAS, the Sale yielded surplus with respect to each of the Subject Properties as

  follows:

      Title Holder                                            First Priority            Surplus
                                  Property
                                                              Mortgagee


      Lenox Temple LLC                                                                  $1,260,557.10
                                  54-78 Temple Ave.           U.S. Bank
                                                                                        (Check No.
                                  Property
                                                                                        54551642-5)

      Lenox Liberty LLC                                                                 $166,838.03
                                                                                        (Check No.
                                  406-444 Liberty St.         SBL
                                                                                        54551645-8)
                                  Property




  2
      Unless otherwise indicated, all defined terms shall have the meaning ascribed to them in the Sale Order.


                                                              5
Case 2:19-cv-17865-MCA-LDW Document 169 Filed 07/06/21 Page 6 of 8 PageID: 21558




                           107-109 Hudson St.
   Lenox Hudson LLC        Property                 U.S. Bank             n/a




   Hackensack Norse        88 McKinley St.
   LLC                                                                    $112,531.24
                           Property                 SBL
                                                                          (Check No.
                                                                          54551643-6)



   Hackensack Norse        170 South Park St.       SBL                   $173,755.31
   LLC                     Property                                       (Check No.
                                                                          54551644-7)



         WHEREAS, pursuant to the Sale Order and PSA, the Buyer (as defined therein) has

  assumed all responsibilities and liabilities for the ownership and operation of the Subject Properties

  following the Closing, and the Receiver seeks to deposit the surplus from the Sale with the District

  Court of New Jersey’s Treasury Registry; and

         WHEREAS, the Receiver, with the consent of the US Bank Plaintiffs and JLS, seeks to

  submit its final accounting for review and approval by this Court for the Subject Properties, only,

  and to be discharged as Receiver solely as to the Subject Properties, and to continue as the Court-

  Appointed Receiver for all the remaining properties that are the subject of the Actions;

         IT IS, on this _______          July
                          6th day of ________________________, 2021, ORDERED that:

                 1.      In accordance with Paragraph 12 of the Sales Procedure Order, and

  Paragraph 5 of the Sale Order, and pursuant to Fed. R. Civ. P. 67 and L. Civ. R. 67.1, the Receiver

  shall submit, and the Clerk of Court shall deposit into the Treasury Registry of this Court, any and

  all surplus proceeds from the sale of the Subject Properties, which amounts shall be distributed by



                                                    6
Case 2:19-cv-17865-MCA-LDW Document 169 Filed 07/06/21 Page 7 of 8 PageID: 21559




  the Court upon application of any Interested Party, in accordance with the amount and priority of

  the parties’ liens and encumbrances upon each of the Subject Properties.

                 2.      The Receiver shall be, and hereby is, discharged as Court-Appointed

  Receiver for the Subject Properties, only, subject only to the terms of this Order and the Receiver’s

  obligation to file, and the Court’s approval of, the Receiver’s final accounting as set forth in

  Paragraph 2, and the Receiver’s deposit of surplus funds with the Court as set forth in Paragraph

  1 above.

                 3.      Within thirty (30) business days of entry of this Consent Order, the Receiver

  shall file with the Court and serve on counsel for the US Bank Plaintiffs, counsel for JLS, and all

  Interested Parties the Receiver’s final accounting for the Subject Properties, only. Objections, if

  any, to the final accounting for the Subject Properties shall be filed within five (5) business days

  thereafter. Absent an objection, the final accounting for the Subject Properties shall be deemed

  approved by the Court, and the Receiver shall have no further obligations under the Receiver Order

  concerning the Subject Properties. If an objection is filed, the Court shall hold a hearing to resolve

  any issues.

                 4.      Upon approval of the Receiver’s final accounting for the Subject Properties,

  the Court’s requirement that the Receiver maintain a bond shall automatically cease, the bond, if

  any, shall be deemed terminated without further action, and all claims against the Receiver relating

  to the Subject Properties, or under the Receiver Order, are barred.

                 5.      Upon approval of the Receiver’s final accounting for the Subject Properties,

  the Receiver shall be and is hereby directed to remit to the District Court of New Jersey’s Treasury

  Registry, after satisfaction of the amounts due to the first mortgagee for each of the Subject

  Properties and payment of all unpaid expenses of the receivership, all remaining funds on hand




                                                    7
Case 2:19-cv-17865-MCA-LDW Document 169 Filed 07/06/21 Page 8 of 8 PageID: 21560




  with the Receiver under the Receivership Order, including, without limitation, any and all gross

  rents, income or profits received or derived from the Subject Properties, and any escrows and

  reserves on deposit through the date on which the Subject Properties were sold to Buyer. In the

  event that there are insufficient funds available to satisfy all receivership liabilities appearing on

  the final accounting for one or more of the Subject Properties, the US Bank Plaintiffs and JLS, as

  applicable to each of the Subject Properties, shall be liable for satisfaction of all remaining unpaid

  obligations reflected thereon.

                 6.      Upon discharge of the Receiver under this Consent Order, the Receiver shall

  not have any obligation for payment of any expenses, outstanding payables or other liabilities

  related to the Subject Properties and/or the receivership.

                 7.      A copy of this Consent Order shall be served upon all parties to the Actions

  and all Interested Parties within seven days of the date hereof.



                                                        HON. MADELINE COX ARLEO, U.S.D.J.

  Consent is given to the form and
  entry of the within Consent Order:

   POLSINELLI PC                                        SILLS CUMMIS & GROSS P.C.
   Counsel for U.S. Bank Plaintiffs                     Counsel for the Receiver


   By:_/s/ Amy Hatch_______                             By:_/s/ Jaimee Katz Sussner_
      Amy Hatch, Esquire                                   Jaimee Katz Sussner, Esquire


   STARK & STARK
   Counsel for JLS Equities, Inc.

   By:/s/ Timothy Duggan
     Timothy Duggan, Esq.




                                                    8
